                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

UNITED STATES OF AMERICA                       )
                                               )        NO. 3:19-CR-75
                                               )
v.                                             )
                                               )
JASON STANSBERRY                               )
                                               )
        Defendant                              )

                      MOTION FOR DETENTION HEARING

        Comes the Defendant, Jason Stansberry, by and through counsel, and

respectfully moves this Honorable Court to enter an Order releasing the Defendant

pending the trial of this matter. In support of this Motion, counsel would show the

following:

     1. On May 1, 2019, Defendant Stansberry appeared in Court and waived his

        right to a detention hearing and reserved the right to move for a detention

        hearing at a later date.

     2. Defendant has no criminal history.

     3. Defendant has strong family ties to the community.

     4. Defendant is not a flight risk.

     5. If released, Defendant will not commit any local, state or Federal crimes.

     6. Defendant does not pose a danger or threat to the safety of any other person.

        or the community.

     7. Defendant will report to pre-trial or any other agency when instructed to do

        so.

     8. Defendant will abide by all terms of his pre-trial release.
   9. Pre-trial has recommended that the Defendant be released pending the trial of

       this matter.



                                      Respectfully submitted,

                                      HINDMAN & LANZON

                                      /s/ Tommy K. Hindman
                                      TOMMY K. HINDMAN
                                      Attorney for Defendant Stansberry
                                      Bank of America Center
                                      550 Main Avenue, Suite 550
                                      Knoxville, Tennessee 37902
                                      865-525-7777




                           CERTIFICATE OF SERVICE

        I hereby certify that on 21st day of May, 2019, a copy of the foregoing Motion
for Detention Hearing was filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties
may access this filing through the Court’s electronic filing system.



                                      /s/ Tommy K. Hindman
                                      TOMMY K. HINDMAN
                                      Attorney for Defendant Stansberry
                                      HINDMAN & LANZON
                                      550 Main Avenue, Suite 550
                                      Knoxville, TN 37902
                                      (865) 525-7777
